Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s claim amendments and arguments in the response filed 28 July 2021 are acknowledged.
Claims 31-60 are pending.
Claims 1-30 are canceled. 
Claims 31, 37-40, 50 & 56 are amended. 
Claims 35, 45 & 46 are withdrawn. 
Claims 31-34, 36-44 & 47-60 are under consideration.
Examination on the merits is extended to the extent of the following species:
Acrylate Polymer- styrene/acrylate co-polymer and ethyl hexyl acrylate copolymers,
Ferromagnetic Particles- magnetite,
Eyeliner At Least One Agent-phenoxyethanol,
Polymer of the Base of the Prosthetic- polyurethane,
-and-
Ferromagnetic Elements of the Prosthetic- Elements of the Prosthetic-neodymium-iron-boron.



Withdrawn Objections/Rejections
The objection to the specification is withdrawn due to correction of the misspelling for oleic acid at paragraph [0056].  
The objection to claim 31 is withdrawn due amendments in paragraph 4 of the claim which now recites “comprising” before “further comprising” as it pertains to constituents of the eyelash prosthetic.
The objection to claims 37 and 56 are withdrawn due to amendments which eliminate redundant limitations by removing the chemical formulas for compounds; the claims now only recite common names for a chemical compounds.
The objection to claim 40 is withdrawn due to correction of the misspelling of oleic acid.
The objection to claim 60 is withdrawn due to Applicant’s use of the correct claim status identifier.
The rejection of claim 50 under 35 USC 112(b) is withdrawn due to amendments which remove a broad recitation recites the broad recitation with the narrower statements of the same range/limitation. 
The rejection of claim 50 under 35 USC 112(b) is also withdrawn due to amendments which remove the relative terms “preferably” and “more preferably”.
The rejection of claim 56 under 35 USC 112 (b) is withdrawn due to claim amendments which removes an errant period from the middle of a claim.




New & Maintained Objections/Rejections
Claim Objections
Claim 37 is objected to because of the following informalities:  amended claim 37 recites “the black iron oxide is the only ferromagnetic particles of the eyeliner”, which is poor grammar (emphasis added). Consider whether the recitation of “wherein the ferromagnetic particles of the eyeliner consist of black iron oxide” is better grammar and excludes all other kinds of ferromagnetic particles from the eyeliner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 31-34, 36-39, 41-44, 47-52, 55, and 57-60 stand rejected under 35 U.S.C. 103 as being unpatentable over Bechtold [(US 3,516,422; 1970; previously cited) as evidenced by Viscosity Chart (Published: 01/07/2017; previously cited)], Okura [(US 2017/0027844), as evidenced by Dictionary of Gems and Gemology, Published: 2009; previously cited)] and Aota (JP 2005-330222; Published: 12/02/2005; previously cited).
*Please note that in the process of searching for the elected embodiment, the examiner found art which reads on the broader recitation of the claims (i.e. magnetic elements of the eyelash prosthetic- barium ferrite, strontium ferrite) and in an effort to expedite prosecution, this art has been applied.

** All pages refer to the English language translation.
With regard to claims 31, 42, 47-50, 55, 57, 58 & 60, and the elected species, Bechtold teaches magnetic false eyelashes and method of affixing to the eyelids (title). Bechtold teaches the step of applying an adhesive substance on the eyelid generally in a line just above the eyelash “using an eye liner (brush)” (i.e. an eyeliner; col. 2, ll. 55-end; col. 3, ll. 20-25). Bechtold teaches “[i]n general, the adhesive substance can be any substance which has the above properties and includes suitable adhesives…glues, mucilages and pastes” (emphasis added; col. 3, ll. 1-10). The ordinary skilled artisan, at the time of filing, knew that mucilages are gelatinous substances (i.e. gels). Bechtold in the Example adhesive/eyeliner teaches the gellant and film forming agent, methylcellulose, in an amount of 0.1%, carbowax 400 (i.e. polyethylene glycol/polymeric polyol in an amount of 4.825%, and water in an amount of 15.0% of the formulation (col. 4, ll. 15-25).  Bechtold teaches “[t]he adhesive substance must contain materials that supply sufficient adhesive properties to hold the reduced iron in suspension and itself to the eyelid for prolonged periods” (i.e. adhering the eyeliner to the eyelid surface by an adhesive force between the polymer and the eyelid surface; col. 2, ll. 60-70).  Bechtold teaches the adhesive substance encompasses any paste, suspension, emulsion ointment, adhesive, cream, gel, or similar As evidenced by Viscosity Chart, adhesives have viscosities ranging from 100-15,000 cps (pg. 1). In discussing the design of the false eyelash, Bechtold teaches “[t]he hairs can be attached to the plastic magnetized base in any suitable manner” and in Figures 4-6 depicts the eyelash prosthetic further comprising a plurality of eyelash hairs extending from the base (i.e. the base is a single continuous unit; col. 2, ll. 15-25). Bechtold teaches “[t]he plastic magnetized material is rendered magnetic by having incorporated into the resin a ferromagnetic material” and in Figures 4-6 teaches an external surface which his smooth and homogenous (i.e. at least a portion of the one or more ferromagnetic elements are physically incorporated within the base of the eyelash prosthetic such that the eyelash prosthetic has an external surface that is at least one of uniform or homogeneous; col. 2, ll. 15-20). Bechtold in Figure 1 teaches the eyelash prosthetic has a configuration in which the base is a single continuous unit attached to the plurality of eyelash hairs. Bechtold in Figure 6 teaches the eyelash prosthetic has a configuration in which the base comprises separate sections, each of the sections attached to a corresponding portion of the plurality of eyelash hairs. Bechtold teaches “[t]he method of affixing the magnetic false eyelash of this invention to an eyelid comprises (a) applying an adhesive substance containing at least about 80 percent by weight of finely divided iron to the eyelid just above the natural eyelash, and (b) affixing to the adhesive substance a magnetic false eyelash comprised of a narrow strip of plastic magnetized material having a plurality of hairs attached to the plastic magnetized material” (col. 1, ll. 60-end). Bechtold goes on to teach the ferromagnetic oxides in the plastic magnetized material has sufficient magnetic properties when incorporated into the 12O19. The ferromagnetic particles can further be any of the ferromagnetic oxides described under "ferrite(2)" in The Condensed Chemical Dictionary, 7th ed., Reinhold Publishing Company, New York, 1966” (i.e. “ferromagnetic particles…have a coercivity…”, col. 2, ll. 15-30). Bechtold teaches the adhesive “substance which possesses sufficient adhesive qualities to stick to and subsequently remain on the surface of a human eyelid for several hours, even with frequent movement of the eyelid” ( i.e. the adhesive force between the eyelid surface and the polymer of the eyeliner adhered to the eyelid surface exceeds the magnetic force between the ferromagnetic particles of the eyeliner and the one or more ferromagnetic elements of the eyelash prosthetic; col. 1, ll. 50-55). Since Bechtold does not teach that false eyelash falls off, the magnetic force between the ferromagnetic particles of the eyeliner 
However, Bechtold does not teach the method comprises the step of “removing the eyelash prosthetic from the eyeliner… with the eyeliner still adhered to the eyelid surface… reforming the stable attachment of the eyelash prosthetic to the eyeliner…”, the polymer in the eyeliner in the adhesive is styrene/acrylate co-polymer and ethyl hexyl acrylate copolymers, the at least one agent in the eyeliner is phenoxyethanol, the ferromagnetic particles are black iron oxides (magnetite), the amount of the are black iron oxides or their size, the eyeliner comprises a film-forming polymer which is methacrylic-acid styrene polymer and its amount, or the adhesive/eyeliner further comprises a surfactant which is a saturated or unsaturated .
With regard to claims 31-34, 36-39, 41-43, 49-52 & 59, and the elected species, in the same field of invention of eye-makeup compositions with appropriate adhesiveness to affix fake eyelashes which may also be used as an eyeliner, Okura in Examples 1-8 teaches liquid adhesive formulations comprising 0.9% phenoxyethanol as a suitable aqueous organic solvent (title; abstract; [0076]; [0159]; [0167]; pg. 9). More broadly, Okura teach the aqueous organic solvent may be included in the adhesive in an amount from 0.001 to 10% by weight ([0159] & [0160]). Okura teaches inclusion of an inorganic pigment which may be black iron oxide (i.e. ferromagnetic particles with a coercivity from 10-25,000 kA/m; [0106] & [0107]). As evidenced by Dictionary of Gems and Gemology, black iron oxide is the “same as magnetite” (pg. 1). Okura teaches the pigments used in the invention have a particle size from 1-100 microns and may comprise more preferably 1% by weight or more of the composition and teaches an embodiment in which the pigment is present from 0.01 to 10% by weight ([0104], [0106], [0107], [0110] & 
With regard to claims 31, 36-38, 42-44 & 52 and the elected species, Aota teaches eyeliners (title). Aota teaches the scientific fact that black iron oxide has magnetism, so it easily aggregates and is difficult to disperse (pg. 2). To solve this problem, Aota teaches inclusion of anionic dispersants which may be styrene-methacrylic acid copolymer (pg. 3). Aota in the Examples 1 & 3 liquid eyeliner teaches inclusion of anionic acrylic dispersants in an amount of 5.0 % and & 5.0 %, respectively (pg. 5). Aota in the Examples 1 & 3 liquid eyeliner teaches the eyeliners have viscosities of 22 mPa · s and 6 mPa · s, respectively (pg. 5 & 6). Aota also teaches inclusion of surfactants which may be nonionic surfactants including polyoxyethylene lauryl ether and in Example 2 exemplifies polyoxyethylene lauryl ether in a liquid eyeliner (pg. 4 & 5).
KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (G) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified the method and adhesive eyeliner composition taught by Bechtold by adding the method step of removing fake eyelashes and re-attaching them as suggested by Okura and substituting the Bechtold’s magnetic eyeliner adhesive with the liquid magnetic eyeliner adhesive suggested by the combined 
With regard to the recited amounts of water, phenoxyethanol/at least one agent, black iron oxide/ferromagnetic particles, and methacrylic acid-styrene copolymer; the size and coercivity of the ferromagnetic particles/black iron oxide of the eyeliner; the coercivity of the ferromagnetic elements of the eyelash prosthetic; the coercivity of the ferromagnetic elements of the eyeliner; molecular weight of the styrene/acrylate co-polymer and ethyl hexyl acrylate copolymer blend; and adhesive eyeliner viscosity, these parameters are suggested by the combined teachings of Bechtold, Okura and Aota with values that fall within or overlap with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claim 40 stands rejected under 35 U.S.C. 103 as being unpatentable over of Bechtold [as evidenced by Viscosity Chart], Okura [as evidenced by Dictionary of Gems and Gemology] and Aota, as applied to claims 31-34, 36-39, 41-44, 47-52, 55, 57-60 above, and further in view Final Report on the Safety Assessment of Oleic Acid (Published 1987; previously cited) and Flick (Published 2009; previously cited).
* All pages refer to the English language translation.

Neither Bechtold, Okura, nor Aota teach inclusion of oleic acid.
Final Report on the Safety Assessment of Oleic Acid teaches oleic acid is a fatty acid used a base component of the oil phase of many cosmetic formulations (pg. 321, 322, 332). Oleic acid is found primarily in eye makeup preparation products including eyeliner (pg. 332 & 333).
Flick teaches a liquid eyeliner formulation comprising 1.25% oleic acid (pg. 1).  
Here, at least rationale (A) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified the eyeliner adhesive used in the method and by adding 1.25% oleic acid suggested by the combined teachings Final Report on the Safety Assessment of Oleic Acid teaches Flick because Okura teaches the liquid eyeliner may comprise oils and oleic acid is an oil used in liquid eyeliners as a base component of the fatty phase. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to provide emolliency to the composition. 
While paragraph [0056] indicates undecylenic, lauric or oleylic acid [i.e. oleic acid] are masking agents which prevent iron oxides from environmental degradation, the instant specification does not explicitly state what amount of undecylenic, lauric or oleic acid is effective for preventing environmental degradation of iron oxide.  Notably, the instant specification at paragraph [0068] teaches undecylenic acid, lauric acid, and oleic acid to be preservatives with antifungal and antimicrobial activity. Paragraph [0068] teaches “[t]he overall composition range for the specified Docket No: 2019-100-10121surfactants and preservatives can typically range from about Final Report on the Safety Assessment of Oleic Acid and Flick falls within the range taught by the specification. Therefore, the limitation of “in an amount effective to mitigate or prevent at least one environmental degradation of the black iron oxide or direct contact of the black iron oxide with the eyelid surface” is met as taught by the combined teachings of Final Report on the Safety Assessment of Oleic Acid and Flick, as evidenced by the instant specification. 

Claims 53, 54 and 56 stand rejected under 35 U.S.C. 103 as being unpatentable over Bechtold [as evidenced by Viscosity Chart], Okura [as evidenced by Dictionary of Gems and Gemology] and Aota, as applied to claims 31-34, 36-39, 41-44, 47-52, 55, 57-60 above, and further in view of Zhao (CN 106666900; Published: 05/17/2017; previously cited).
* All pages refer to the English language translation.
The teachings of Bechtold, Okura, and Aota are described above. In brief, the combined teachings of Bechtold, Okura, and Aota suggest magnetic false eyelashes and an eyeliner adhesive comprising ferromagnetic particles that is black iron oxide/magnetite. Bechtold teaches his magnetic prosthetic eyelash may have the contoured flexible base can be made from any suitable material (col. 2, ll. 1-15). Bechtold teaches his magnetic prosthetic eyelash is rendered magnetic by having incorporated into it a ferromagnetic material which is a substance having magnetic properties similar to those of iron, and therefore is a substance that can be magnetized, including cobalt, iron, nickel, and various alloys; compounds of iron such as barium, lead, and strontium ferrite; certain materials containing manganese; and any of the ferromagnetic oxides 
Neither Bechtold, Okura, nor Aota teach the one or more ferromagnetic elements of the magnetic eyelash prosthetic is neodymium-iron-boron, or that the eyelash prosthetic comprises a polymer of at least one polyurethane.
With regard to claims 53, 54 and 56, and the elected species, in the same field of invention of false eyelash prosthetics with flexible magnetic carriers, Zhao teaches the flexible magnetic strips of the false eyelashes are made from polyurethane rubber (i.e. a polymer with a shore hardness A below 90 durometers; pg. 5). Zhao teaches the magnet powder incorporated into the flexible magnetic strips are neodymium-iron-boron (pg. 3).
Here, at least rationale (B) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified the eyelash prosthetic used in the method and by substituting Bechtold’s generically taught ferromagnetic material with neodymium-iron-boron powder and the generically taught flexible base with polyurethane rubber as suggested by Zhao because Bechtold and Zhao are directed to magnetic false eyelashes. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to use magnetic powders and flexible prosthetic materials acceptable to the art.  

Claims 31-34, 36-39, 41-44, 47-52 & 57-60 stand rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP 3214988U; Published: 22-Feb-2018; previously cited), Okura [(US 2017/0027844), as evidenced by Dictionary of Gems and Gemology, Published: 2009); previously cited] and Aota (JP 2005-330222; Published: 12/02/2005; previously cited).

With regard to claims 31 & 57-60, and the elected species, Yamada teaches magnetic eyelashes and their method of use (title; abstract). Yamada teaches the method step of drawing/applying an eyeline with an eyeliner that contains a magnetic material (abstract & Figure 1). Yamada in Figure 1 teaches the eyeliner is applied to the eyelid at the upper eyelash line (Figure 1 & pg. 2).  Yamada teaches the eyeline is drawn with an eyeliner mixed with a magnetic material at the upper part of the eyelash line in order to adsorb the false eyelash axis which contains a magnetic material, a material containing a magnetic material, or a magnet to the eyeliner on the eyeline of the upper eyelash by magnetic force (pg. 2; Figures 1 & 2; i.e. adhering the eyeliner to the eyelid surface by permitting the eyeliner to maintain contact with the eyelid surface for an amount of time sufficient to convert the eyeliner to a hardened load-bearing state that forms an adhesive force between the eyeliner and eyelid surface and “forming a stable attachment between (i) the eyeliner in the hardened load-bearing state adhered to the eyelid surface and (ii) a base of an eyelash prosthetic”). Yamada in Figure 2 teaches the eyelash prosthetic has a plurality of eyelash hairs extending from the base. Yamada teaches the base of the eyelash prosthetic is magnetized, having a magnetic material, a material containing a magnetic material, or a permanent magnet (pg.2; i.e. the prosthetic comprises on or more ferromagnetic elements positioned at the base). Yamada in Figures 2 & 3 teaches the eyeliner and the false eyelashes are attached by magnetic attraction to the eyeliner on the eyelid; Yamada teaches this magnetism is permanent (pg. 2; i.e. “forming of the stable attachment comprises positioning the base of the eyelash prosthetic in proximity to the eyeliner sufficient for magnetic force…”). Yamada teaches it is easy to attach and remove false eyelashes (pg. 2; i.e. “the adhesive force between the eyelid surface and the eyeliner adhered to the eyelid surface exceeds  the eyelash prosthetic has a configuration selected from the group consisting of (a) the base is a single continuous unit attached to the plurality of eyelash hairs. Yamada in the claims teaches the axis/base of the false eyelashes are formed with a magnetic material or a material containing a magnetic material and magnetized and Figure 2 depicts the base of the eyelashes are uniform and homogenous (pg. 3). Yamada teaches the false eyelashes are characterized by the structure of forming the axis/base of false eyelashes with a magnet (pg. 3; i.e. “the eyelash prosthetic has at least one configuration [in which] at least a portion of the one or more ferromagnetic elements are physically incorporated within the base of the eyelash prosthetic such that the eyelash prosthetic has an external surface that is at least one of uniform or homogeneous”). Yamada teaches iron powder is mixed with the component of the eyeliner (Yamada’s claim 1; pg. 2). Yamada teaches the eyeliner is in a form in which it can be drawn on (pg. 2).
 Yamada does not teach the eyeliner used in the method is in a liquid or gel state, that the eyeliner comprises styrene/acrylate co-polymer and ethyl hexyl acrylate copolymers, a film forming component that is methacrylic-acid styrene polymer and its amount, phenoxyethanol, and a surfactant; or the iron powder is black iron oxide/magnetite or its size.
With regard to claims 31-34, 36-39, 41-43, 47, & 49-51, and the elected species, the teachings of Okura as evidenced by Dictionary of Gems and Gemology are described above.
With regard to claims 31, 42, 44, 48 & 52, and the elected species, the teachings of Aota are described above.
Here, at least rationale (B) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified magnetic eyeliner composition taught by Yamada and substituting the Yamada’s generically taught magnetic eyeliner with the liquid magnetic eyeliner suggested by the combined teachings of Okura and Aota because Yamada, Okura and Aota are drawn to cosmetic eyeliners comprising ferromagnetic particles. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to further cosmetically enhance the lashes through use of a liquid artificial eyelash eyeliner darkened by black iron oxide/magnetite (i.e. a black pigment which is magnetic).
With regard to the recited amounts of water, phenoxyethanol/at least one agent, black iron oxide/ferromagnetic particles, and methacrylic acid-styrene copolymer; the size and coercivity of the ferromagnetic particles/black iron oxide of the eyeliner; the molecular weight of the styrene/acrylate co-polymer and ethyl hexyl acrylate copolymer blend; and eyeliner viscosity, these parameters are suggested by the combined teachings of Bechtold, Okura and Aota with values that fall within or overlap with the claimed ranges. In the case where the claimed ranges prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claims 53-56 stand rejected under 35 U.S.C. 103 as being unpatentable over Yamada, Okura [as evidenced by Dictionary of Gems and Gemology] and Aota, as applied to claims 31-34, 36-39, 41-44, 47-52 & 57-60 above, and further in view of Zhao (CN 10666690; Published: 05/17/2017; previously cited).
* All pages refer to the English language translation.
The teachings of Yamada, Okura and Aota are described above. In brief, Yamada teaches false eyelashes having an axis containing a magnet (Yamada’s claims-pg. 3).
Yamada does not teach the magnet in the axis of the false eyelash is neodymium-iron-boron, or that the eyelash prosthetic comprises a polymer of at least one polyurethane.
The teachings of Zhao are described above.
Here, at least rationale (B) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified the eyelash prosthetic used in the method and by substituting Yamada’s generically taught magnet with neodymium-iron-boron powder and the generically taught eyelash axis with polyurethane rubber as suggested by Zhao because Yamada and Zhao are directed to magnetic false eyelashes. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to use magnetics and flexible prosthetic materials acceptable to the art.  

40 stands rejected under 35 U.S.C. 103 as being unpatentable over Yamada, Okura [as evidenced by Dictionary of Gems and Gemology] and Aota, as applied to claims 31-34, 36-39, 41-44, 47-52 & 57-60 above, and further in view of Final Report on the Safety Assessment of Oleic Acid (Published 1987; previously cited) and Flick (Published 2009; previously cited).
* All pages refer to the English language translation.
The teachings of Yamada, Okura and Aota are described above. In brief, the teachings of the combined references suggest magnetic eyelashes which adhere to the eyelids by magnetism to an eyeliner having iron oxide powder.
Neither Yamada, Okura nor Aota teach the eyeliner comprises oleic acid in an amount effective to mitigate or prevent at least one of environmental degradation of the black iron oxide or direct contact of the black iron oxide with the eyelid surface.
The teachings of Final Report on the Safety Assessment of Oleic Acid and Flick are described above.
Here, at least rationale (A) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified the eyeliner used in the method and by adding 1.25% oleic acid suggested by the combined teachings Final Report on the Safety Assessment of Oleic Acid teaches Flick because Okura teaches the liquid eyeliner may comprise oils and oleic acid is an oil used in liquid eyeliners as a base component of the fatty phase. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to provide emolliency to the composition.  While paragraph [0056] indicates undecylenic, lauric or oleylic acid [i.e. oleic acid] are masking agents which prevent iron oxides Docket No: 2019-100-10121surfactants and preservatives can typically range from about 0-10 (w/w %)” and Examples 1-4 teach 2-Acetyl-5-hydroxy-3-oxo-4-hexenoic acid δ sodium salt/(2E, 4E)-hexa-2,4,-dienoic acid/2-phenoxyethanol/undec-10-enoic acid in an amount of 0.1%.  The amount of 1.25% oleic acid suggested by the combined teachings of Final Report on the Safety Assessment of Oleic Acid and Flick falls within the range taught by the specification. Therefore, the limitation of “in an amount effective to mitigate or prevent at least one environmental degradation of the black iron oxide or direct contact of the black iron oxide with the eyelid surface” is met as taught by the combined teachings of Final Report on the Safety Assessment of Oleic Acid and Flick, as evidenced by the instant specification.

Response to Arguments
Applicant argues the Bechtold, Okura and Aota references individually (reply, pg. 9-12).
This is not persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In brief, Bechtold teaches the concept of affixing fake eyelashes to an eyelid using a magnetic eyeliner. Okura teaches an eyeliner composition comprising black iron oxide (a ferromagnetic particle) to affix fake eyelashes to an eyelid. Aota teaches the scientific fact that 

In the traverse of the rejection of claims 31-34, 36-39, 41-44, 47-52, 55 and 57-60  under 35 USC 103(a) over Bechtold (as evidenced by "Viscosity Chart"), in view of Okura (as evidenced by Dictionary of Gems and Gemology), and further in view Aota; claim 40 under 35 USC 103(a) over Bechtold (as evidenced by Viscosity Chart) in view of Okura as evidenced by Dictionary of Gems and Gemology, and further in view of Aota, and further in view of Final Report on the Safety Assessment of Oleic Acid  and Flick; and claims 53, 54 and 56 under 35 USC 103(a) over Bechtold (as evidenced by Viscosity Chart) in view of Okura as evidenced by Dictionary of Gems and Gemology, and further in view of Aota and further in view of Zhao; Applicant argues the instant claims require ferromagnetic particles comprising black iron oxide in an amount of  10-60 w/w % of the eyeliner (reply, pg. 9). Applicant argues Bechtold teaches the adhesive substance applied to the eyelid comprises at least about 80% by weight finely divided iron (reply, pg. 9-10).  This amount is higher than Applicant’s claimed composition (reply, pg. 10). Applicant further argues that Bechtold teaches this feature as a part of his invention (reply, pg. 10). Applicant argues one would not have attempted to reduce the iron oxide concentration of Bechtold without hindsight reasoning (reply, pg. 10).  Applicant argues Okura teaches the iron oxide as a pigment (reply, pg. 10 & 11). Applicant argues Bechtold’s composition uses ferromagnetic particles to stably attach the eyelash prosthetic to the eyelid surface while Okura uses an adhesive polymer (reply, pg. 10). 
This is not persuasive. The rationale for the rejection is not based on reducing the amount of finely divided iron in Bechtold’s eyeliner. The rationale is based on substituting Bechtold’s eyeliner more preferably 1% by weight or more and the scientific fact that black iron oxide is magnetic (i.e. has magnetism).  Thus, the rationale for the rejection is substituting one eyeliner composition having ferromagnetic particles with another eyeliner composition having ferromagnetic particles. 
With regard to Applicant’s argument that principle of operation of Bechtold and Okura is different, with Bechtold affixing the false eyelashes to the eyelid having by applying an adhesive substance (col. 1, ll. 65-70).  The adhesive substance contains a cohesive substance able to adhere to the eyelid for long periods of time (col. 2, ll. 55-end). The term "adhesive substance" encompasses any paste, suspension, emulsion, ointment, adhesive, cream, gel, or similar semiliquid substance which possesses sufficient adhesive qualities to stick to and subsequently remain on the surface of a human eyelid for several hours (col. 1, ll. 45-55). Bechtold further teaches “[a] false eyelash having a flexible magnetized plastic base which can be affixed to the eyelid by means of an adhesive substance applied to the eyelid just above the real eyelash, the adhesive substance containing fine iron particles and an adhesive binder” (abstract). Thereby, Bechtold’s teachings also suggest affixing false eyelashes through use of an adhesive substance/composition having an adhesive reagent/binder.
With regard to Applicant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, Bechtold teaches false eyelashes and an  more preferably 1% by weight or more. Thereby, Okura’s ferromagnetic particles (i.e. black iron oxide) are necessarily present in an amount to attach the eyelash prosthetic to the eyelid because the amount of ferromagnetic particles (i.e. black iron oxide) overlaps with the claimed range. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Applicant argues the Yamada, Okura, Aota, and Zhao references individually (reply, pg. 12-14).
This is not persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). This is not persuasive. In brief, Yamada teaches their magnetic false eyelashes are attached via the magnetic force of the false eyelashes and the eyeliner (pg. 2). Yamada gives no details as to the constituents of the eyeliner other than it is “an eyeliner mixed with magnetic material” (pg. 2; Yamada’s claim 2).  In the same field of invention, Okura teaches an eyeliner composition comprising black iron oxide (a ferromagnetic particle) to affix fake eyelashes to an eyelid. Aota teaches the scientific fact that black iron oxide has magnetism and is used in eyeliners (pg. 2). Hence, Okura teaches an eyeliner mixed with magnetic material (i.e. black iron  one magnetic eyeliner for affixing false eyelashes with another magnetic eyeliner for affixing false eyelashes. 

	Applicant argues Yamada discloses magnetic false eyelashes that use the magnetic force of the false eyelashes and the eyeliner or eyeline tape to avoid using any adhesive (i.e., "adhesive-free") and teaches away from “any adhesive polymer in its magnetic false eyelashes” (reply, pg. 12). Applicant further argues that Yamada alone or in combination with the other references does not render obvious ferromagnetic particles comprising black iron oxide that is 10-60 w/w% of the eyeliner, and the magnetic force between the ferromagnetic particles of the
eyeliner and the one or more ferromagnetic elements of the eyelash prosthetic stably attaches the
eyelash prosthetic to the eyelid surface (reply, pg. 13). Applicant further argues that Okura uses black iron oxide as a pigment/coloring substance and that Okura’s composition comprises an adhesive polymer (reply, pg. 13). Applicant further argues Aota uses black iron oxide as a pigment (reply, pg. 13).
This is not persuasive. With regard to Applicant’s argument that Yamada does not include any adhesive polymer in the magnetic false eyelashes, the examiner notes that no adhesive polymers are recited for inclusion in the eyelash prosthetic in the instantly claimed invention. Thereby, Applicant is arguing unclaimed features. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Further, Applicant appears to be confused as to what is meant as “adhesive” by Yamada. Yamada makes it clear that the adhesives that they seek to overcome is what we would understand to be conventional eyelash glues that is applied to eyelash prosthetics by teaching a conventional method is to apply an adhesive to the false eyelash shaft, and use a finger or pincette to attach the false eyelashes to the eyelash line. However, troublesome troubles are often caused by fine work for applying an adhesive to the false eyelash shaft, or when a fingertip or tweezers touches the adhesive-applied portion” (emphasis added; pg. 2).  Notably, Yamada does not mention polymers or monomers, let alone adhesive polymers or monomers, anywhere in their specification.  There is “no teach away” to adhesive polymers as alleged as there is no discrediting or disparaging of any polymer in general, let alone adhesive polymers.  Yamada teaches that their magnetic false eyelashes are attached via the magnetic force of the false eyelashes and the eyeliner (pg. 2). Yamada gives no details as to the constituents of the eyeliner other than it is “an eyeliner mixed with magnetic material” (pg. 2; Yamada’s claim 2). In the same field of invention Okura teaches “a colored cosmetic composition for making up eyes” (abstract). “The composition according to the present invention can be used, as it is, for making up eyes, in particular eyelids, and preferably the edges of the eyelids. Thus, the composition according to the present invention can be used as, for example, an eyeliner.” (emphasis added; [0167]). Application to the eyelid as an eyeliner is different than applying the composition to a false eyelash shaft, suggesting that Okura’s composition is different from conventional fake eyelash glues. Indeed, Okura indicates his composition is different from conventional eyelash glues by disclosing his composition is applied to the eyelid to affix false eyelashes by teaching “[0032] The present invention also relates to a cosmetic process comprising: [0033] (1) applying the colored cosmetic composition according to the present invention as above to eyelids; and [0034] (2) adhering fake eyelashes to the eyelids…” As previously discussed, Okura’s composition comprises more preferably 1% or more by weight black iron oxide, which has magnetism. Since Okura’s composition comprises preferably 1% or more by weight black iron oxide, the composition comprises enough magnetic black iron oxide to stably attach the eyelash prosthetic to the eyelid. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Applicant argues “the concentration of finely divided iron in Yamada, i.e., "at least about 80%”” (reply, pg. 13).  Applicant also argues “Aota does not suggest that the concentration of finely divided iron in Yamada, i.e., "at least about 80%,"” (reply, pg. 13).
This is not persuasive and is incorrect. Nowhere in the Examiner supplied Yamada translation (i.e. JP 3214988) from IP.com does Yamada disclose “finely divided iron” or an amount of finely of “at least about 80%”. If Applicant has a different translation that teaches such a reagent and in such an amount, Applicant is encouraged to submit such a translation for consideration. Aota does not teach finely divide iron or an amount of at least about 80% as alleged. Aota teaches up to 20 parts black iron oxide in an eyeliner (see Example 3).

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866.  The examiner can normally be reached on 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/LORI K MATTISON/            Examiner, Art Unit 1619    

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619